EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Freyer on 6/16/2021.

The application has been amended as follows: 

Claim 1 is amended as follows:
A system for asynchronous static analysis in a collaborative software development environment, the system comprising:
at least one server comprising a memory allocation storing executable instructions and a hardware processor allocation configured to access the executable instructions from the memory allocation to instantiate:
[[the]] a repository service comprising a repository database that stores [[the]] a source repository; and
a repository security service communicably coupled to the repository service and configured to:
clone a selected branch of the source repository from the repository database to a local directory, local to the repository security service, as a cloned repository;
analyze at least one source file of the cloned repository to determine a first and a second property of the cloned repository;
select a first image from an image database, the first image packaging a first static analysis tool configured to perform a first static analysis operation associated with the first property;
select a second image from the image database, the second image packaging a second static analysis tool configured to perform a second static analysis operation different from the first static analysis operation, the second static analysis operation associated with the second property;
provide as input to the first image and the second image a pointer to the local directory;
instantiate the first image and the second image to initiate the first static analysis operation against the cloned repository and instantiate the second static analysis operation against the cloned repository;
store results of the first and second static analysis operation in a result database; and
cause to be displayed at a client device in communication with the collaborative software development environment, an indication whether the source repository passes or fails, the indication based at least in part on static analysis results stored the results database.


Claim 17 is amended as follows:
A system for asynchronous static analysis of a source repository, the system comprising:
at least one server comprising a hardware processor allocation configured to access executable instructions from a memory allocation to instantiate:
an event queue for receiving a repository event indicating a change to the source repository;
a data detector service for determining a computing language used by the source repository indicated by the repository event;
an image store configured to store images, each image packaging a respective static analysis tool configured to perform a respective static analysis operation against at least one computing language;
an orchestrator for selecting at least two images from the image store in based on the computing language used by the source repository as determined by the data detector service, the orchestrator further configured to instantiate each selected image such that each instantiated image initiates the respective static analysis operation against the source repository; and
a result store for receiving and storing results of execution of each initiated respective static analysis operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270.  The examiner can normally be reached on 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167